Title: To James Madison from William Lee, 10 August 1804 (Abstract)
From: Lee, William
To: Madison, James


10 August 1804, Bordeaux. “Herewith I have the honour to transmit you a copy of my last accompanied by my semi-annual return of the Vessels which have entered ⟨an⟩d cleared at this office since the first of January [not found].
“The Ship Pomona and Brig two Brothers which I mentioned in my respects of the 26 June [not found] as having been seized by the Custom House have been released and are permitted to discharge their Cargoes. The Cargo of the ship Joseph & Phebe is also admitted on the Consignees agreeing to pay to the administration of the Customs a certain sum.
“Inclosed is a copy of a correspondence I have had with the Chamber of Commerce of this City & our minister at Paris on the subject of a letter of mine which appeared in one of the New York Gazettes in the month of april last. It never was my intention that the whole of that letter should have been published; I thought it my duty to give my countrymen some idea of the distress of the Merchants of Bordeaux that they might be on their guard in addressing them consignments for at the moment I wrote there was not a single house in the American line that could be trusted. Although I got the advantage of the Chamber of Commerce in the discussion it has notwithstanding caused me much pain and I shall take care in future not to lay myself open to the like censure by confining my correspondence altogether to the constituted authorities of my Country.
“I have been advised to continue granting the Consular certificates to vessels purchased here by Americans until I hear from you on the subject in answer to the representations I had the honor to make you on this head under date of the 26 June.
“The Ship Mercury formerly of Charleston arrived here a few days since from the north under the protection of an american Register and Mediterranean pass. Having some suspicions that the property had been changed I examined the Captain, James Donald who proves to be a Scotchman and can produce no certificate of his naturalization or that can entitle him to the command of an American Vessel.
“The Crew were next examined by whom it appears that this Vessel was sold in London in the year 1802 by the former owners to a French merchant of Rouen who by an agreement was to enjoy the priviledges of the American papers for which purpose the former mate James Donald was created Captain and the Bill of Sale made out in his name as an American in order to cover the property. The Consignee being interrogated by the Commissary of Marine produced a passport from the Minister of the Interior permitting the Ship Mercury belonging to J. Duchene of Rouen to carry on the coasting trade. This authorization from the Minister was judged by the Custom House and Bureau de Classe as sufficient proof that the Vessel is bona fide French and all that I can do is to retain the papers in my office.
“It is too much the Custom for our merchants and Captains when they sell their Vessels abroad to sell their Registers and other papers with them: How they get over their bonds at the Custom Houses I cannot imagine and in order to bring about an enquiry into the conduct of the former owners of the Mercury in this particular I have thought it my duty to write the Collector of Charleston a letter of which I take the liberty to annex a copy.
“The Schooner Mary of Norfolk Capt Corran sailing under a notarial Certificate and an old Sea letter of five or six years date has been seized and condemned here as English property. The papers of this Vessel are so irregular that I could not give that protection to her which the Captain requested particula⟨rly⟩ as the proofs of her being owned by an English house in this City are very clear.
“As this goes by a private hand permit me to observe that the new order of things in this Country grows more and more into disrepute—perhaps during the Revolution no party has ever been more unpopular than the present reigning one and it is the opinion of judicious thinking men that a change will be wrought by some means or other.
“I continue to send you the Moniteur & to the President the argus though it is very seldom anything interesting is to be found in either. Private accounts lead us to believe that Russia and Germany are about engaging in the present Contest.”
